     Case 2:19-cv-05991-KS Document 21 Filed 06/25/20 Page 1 of 1 Page ID #:1068




 1
 2                                                                     JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES EZRA STRONG                 ) NO. CV 19-5991-KS
11                                     )
     COCKRELL,
12                Plaintiff,           )
                                       ) JUDGMENT
13          v.
                                       )
14                                     )
     ANDREW M. SAUL, Commissioner )
15   of Social Security,               )
16                       Defendant.    )
     _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: June 25, 2020
24                                                   __________________________________
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
